Opinion by
Johnson, J.
The collector’s memorandum states that the surveyor’s reply attached to the invoice showing a net weight for duty and tax purposes to be 802,455 pounds, the collector would not object to a stipulation giving effect to that weight. The said surveyor's reply states that “it is the opinion of this office that liquidation of Entry No. 778073 was incorrectly returned. Re-liquidation is recommended accordingly.’’ However, since these documents were not offered or received in evidence, it was held that they cannot be considered as proof of the matters contained therein, and the court was constrained to overrule the protest. W. T. Grant Company v. United States (38 C. C. P. A. 57, C. A. D. 440); Swift & Company v. United States (33 Cust. Ct. 212, C. D. 1655); and United States v. Western Electric Company (26 Cust. Ct. 531, Reap. Dec. 7954) followed.